Citation Nr: 1642885	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an anxiety disorder.

3. Entitlement to service connection for a depressive disorder. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from August 1965 to September 1969.  This matter originally came before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) that, in part, denied the reopening of the appellant's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), an anxiety disorder and a depressive disorder.

In June 2013, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board subsequently reopened the appellant's claims and remanded the case for additional development in February 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The February 2015 Board remand directives specifically stated that the AOJ was to undertake appropriate efforts to verify the Veteran's allegation that he witnessed an unnamed friend from his unit walk into the propeller of a plane at the U.S. Naval Station, Midway Island.  

Review of the evidence of record reveals that the appellant was transferred to the Naval Station on Midway Island on November 9, 1965, and that he served there until December 17, 1966.  Review of the evidence of record also reveals that the appellant stated, in a VA Form 21-4138 submitted in August 2009, that this incident occurred approximately on January 1, 1966.  Subsequently, in a May 2011 VA Form 21-0781, he stated that this incident occurred between October 1965 and October 1966.  In December 2015, the appellant informed VA that he was unable to provide a 90-day window for this event.

As reflected in a February 2015 VA Form 21-0961, the AOJ determined that, without information from the appellant that limited the date of the alleged incident to a 60-day timeframe, it was unable to send a search request to the Joint Services Records Research Center (JSRRC).  Thereafter, the case was certified to the Board in June 2016, without any request for verification of the incident reported by the appellant having been accomplished.

However, in October 2015, the Court had issued a decision in Gagne v. McDonald, 27 Vet. App. 397 (2015), in which the Court held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court determined that the fact that multiple record searches would burden JSRRC employees does not mean that those efforts would be "futile."  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, as in this case, the claimant's relevant service period for his alleged in-service stressor covered a 13-month period.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Gagne, 27 Vet. App. at 404.

In light of the specific stressor information provided by the Veteran in this case as well as the holding of the Court in the Gagne case, the Board finds that a remand is necessary to contact the JSRRC and any other appropriate entity to attempt to verify the Veteran's reported stressor. 

Lastly, in order to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding pertinent records.  The evidence of record contains VA medical treatment records dated between November 1998 and May 2013, as well as private treatment records dated in 2011 and 2012.  Hence, more recent medical records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all outstanding, pertinent records of private and VA evaluation and/or treatment of the Veteran.  

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain all of the Veteran's outstanding pertinent VA medical treatment records; in particular obtain all records dated from May 2013 onward.  Obtain all private records of mental health treatment as well, if any.

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given an opportunity to secure the records.

3.  Undertake appropriate action, to include contact with the JSRRC (and any other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to the death of a service member via contact with a propeller at the Naval Station on Midway Island between November 9, 1965 and December 17, 1966, in 60-day increments (in multiple requests to cover the period in question if necessary). 

Any additional action necessary for independent verification of this stressor, to include follow-up action requested by any contacted entity, must be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and his attorney and afford them the opportunity to respond.  Also, follow up on any additional action suggested by the JSRRC or other contacted entity.

4.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and readjudicate the service-connection issues on appeal.

5.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

